DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/985,977 dated 1 April 2022, responding to the 25 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 14-18, and 20 have been amended.
The objection to clams 15-17 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the prior art rejection of claim 18 are considered moot in light of the new grounds of rejection (see Ayyar et al. (U.S 2007/0150632) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claims 1 and 14, and claims 2-13 and 15-17 as depending upon claims 1 and 14, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (U.S. 5,764,999) (Hereinafter Wilcox) in view of Forristal, Jeff. B. (U.S. 2015/0067311) (Hereinafter Forristal), and further in view of Ayyar et al. (U.S 2007/0150632) (Hereinafter Ayyar – art made of record).
As per claim 18, Wilcox discloses a computing device (see for example Wilcox, this limitation is disclosed such that there is a computer system; col.5 lines {15}-{32}) comprising:
a central processing unit (see for example Wilcox, this limitation is disclosed such that the computer system includes processors; col.5 lines {15}-{32});
memory (see for example Wilcox, this limitation is disclosed such that the computer system includes memory; col.5 lines {15}-{32});
an OS (see for example Wilcox, this limitation is disclosed such that the computer system has an operating system; col.5 lines {42}-{50});
BIOS (see for example Wilcox, this limitation is disclosed such that there is BIOS; col.17 lines {46}-{54});
wherein an SMI task is started during a first SMI event and completed during a subsequent SMI event (see for example Wilcox, this limitation is disclosed such that this limitation is disclosed such that there is an enhanced SMM that includes SMI nesting (i.e. “completing a system management interrupt (SMI) task across multiple SMI events”); col.3 lines {23}-{29}. There is a first SMI event, the SMM logic stores first selected processor state information into an SMI context segment and invokes the SMM handler to process a corresponding first SMI routine. For a second SMI event that occurs during processing of the first SMI routine (i.e. “during the first SMI event”), the SMM logic stores second selected processor state information into the SMI context segment (i.e. “scheduling a subsequent SMI event”) while continuing to maintain the first selected processor state information; col.3 lines {39}-{47}. When the processor completes processing the second SMI routine, the SMM logic restores the second selected processor state and resumes the preempted first SMI routine; col.3 lines {39}-{51}).
Although Wilcox discloses an OS and a BIOS wherein an SMI task is started during a first SMI event and completed during a subsequent SMI event, Wilcox does not explicitly teach that an OS agent runs on an OS, wherein the OS agent and BIOS are configured to cause an SMI task to be started.
However, Forristal discloses that an OS agent runs on an OS, wherein the OS agent and BIOS are configured to cause an SMI task to be started (see for example Forristal, this limitation is disclosed such that there is an operating system (O/S) agent that uses an SMI message to invoke BIOS SMI logic to at least temporarily apply a requested system change; paragraph [0033]).
Wilcox in view of Forristal is analogous art because they are from the same field of endeavor, system management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wilcox by using SMI messages as taught by Forristal because it would enhance the teaching of Wilcox with an effective means of an operating system communicating with BIOS SMI logic (as suggested by Forristal, see for example paragraph [0033]).
Although Wilcox in view of Forristal discloses the limitation wherein an OS agent and a BIOS are configured to cause an SMI task to be started during a first SMI event and completed during a subsequent SMI event, Wilcox in view of Forristal does not explicitly teach the limitation wherein a first SMI event and a subsequent SMI event are each commenced upon entering SMM in response to an SMI and end when SMM is subsequently exited.
However, Ayyar discloses the limitation wherein a first SMI event and a subsequent SMI event are each commenced upon entering SMM in response to an SMI and end when SMM is subsequently exited (see for example Ayyar, this limitation is disclosed such that for handling of a plurality of SMIs (i.e. a first SMI and subsequent SMI inclusive), SMI processing is deferred until entering SMM and once an SMI is cleared SMM ay exit; paragraph [0018]).
Wilcox in view of Forristal is analogous art with Ayyar because they are from the same field of endeavor, system management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wilcox in view of Forristal by using managing SMI executing as taught by Ayyar because it would enhance the teaching of Wilcox in view of Forristal with an effective means of processing SMIs in a multiprocessor system in an optimized manner (as suggested by Ayyar, see for example paragraph [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196